3756 Central Avenue Riverside, CA 92506 (951) 686-6060 PROVIDENT FINANCIAL HOLDINGS REPORTS RECORD EARNINGS FOR FISCAL 2013 FOURTH QUARTER HIGHLIGHTS INCLUDE: § Net Income Increases by 22% § Net Charge-Offs Decline by 93% § Non-Performing Assets Decline by 40% § Repurchase of 122,731 Shares of Common Stock Riverside, Calif. – July 30, 2013 – Provident Financial Holdings, Inc. (“Company”), NASDAQ GS: PROV, the holding company for Provident Savings Bank, F.S.B. (“Bank”), today announced fourth quarter earnings for the fiscal year ended June 30, 2013 and record earnings for the 12 months ended June 30, 2013. For the quarter ended June 30, 2013, the Company reported net income of $5.26 million, or $0.49 per diluted share (on 10.63 million average shares outstanding), compared to net income of $4.31 million, or $0.39 per diluted share (on 11.05 million average shares outstanding), in the comparable period a year ago.The increase in net income for the fourth quarter of fiscal 2013 was primarily attributable to a $3.59 million improvement in the provision for loan losses and a $1.48 million increase in the gain on sale of loans, partly offset by a $1.87 million decrease in net interest income (before the (recovery) provision for loan losses), a $1.38 million increase in salaries and employee Page 1 of 21 benefits expense and an increase of $881,000 in the provision for income taxes, compared to the same period one year ago. “We are very pleased to report record earnings for fiscal 2013 and a significant improvement in asset quality,” said Craig G. Blunden, Chairman and Chief Executive Officer of the Company.“Our strong balance sheet, liquidity, and capital positions have enabled the Company to take advantage of growth opportunities as they arise and I believe we will find more of those opportunities in fiscal 2014 provided general economic conditions continue to improve.” As of June 30, 2013, the Bank exceeded all regulatory capital requirements with Tier 1 Leverage, Tier 1 Risk-Based and Total Risk-Based capital ratios of 13.12 percent, 21.36 percent and 22.64 percent, respectively.As of June 30, 2012, these ratios were 11.26 percent, 17.53 percent and 18.79 percent, respectively. Return on average assets for the fourth quarter of fiscal 2013 increased to 1.73 percent from 1.37 percent for the same period of fiscal 2012, and return on average stockholders’ equity for the fourth quarter of fiscal 2013 increased to 13.29 percent from 12.02 percent for the comparable period of fiscal 2012. On a sequential quarter basis, the fourth quarter net income of fiscal 2013 reflects a $387,000, or eight percent, increase from net income of $4.87 million in the third quarter of fiscal 2013.The increase in net income in the fourth quarter of fiscal 2013 was primarily attributable to an improvement of $1.02 million in the provision for loan losses and an increase of $2.35 million in the gain on sale of loans, partly offset by an increase of $1.56 million in salaries and employee benefits expense, a decrease of $483,000 in net interest income (before recovery for loan losses) and an increase of $591,000 in the Page 2 of 21 provision for income taxes, compared to the third quarter of fiscal 2013.Diluted earnings per share for the fourth quarter of fiscal 2013 increased by nine percent to $0.49 per share from $0.45 per share in the third quarter of fiscal 2013.Return on average assets increased to 1.73 percent for the fourth quarter of fiscal 2013 from 1.59 percent in the third quarter of fiscal 2013; and return on average stockholders’ equity for the fourth quarter of fiscal 2013 was 13.29 percent, compared to 12.48 percent for the third quarter of fiscal 2013. For the fiscal year ended June 30, 2013, net income increased to $25.80 million, a record for the Company, from $10.81 million in fiscal 2012; and diluted earnings per share for the fiscal year ended June 30, 2013 increased to $2.38 from $0.96 for fiscal 2012.The return on average assets for the fiscal year ended June 30, 2013 increased to 2.09 percent from 0.84 percent for fiscal 2012.The return on average stockholders’ equity for the fiscal year ended June 30, 2013 increased to 16.80 percent from 7.58 percent for fiscal 2012. Net interest income (before the (recovery) provision for loan losses) decreased $1.87 million, or 20 percent, to $7.58 million in the fourth quarter of fiscal 2013 from $9.45 million for the same quarter of fiscal 2012, attributable to a 52 basis point decrease in the net interest margin and a $44.7 million, or four percent, decrease in average interest-earning assets.Non-interest income increased $1.64 million, or 10 percent, to $17.62 million in the fourth quarter of fiscal 2013 from $15.98 million in the same quarter of fiscal 2012.Non-interest expense increased $1.53 million, or 10 percent, to $17.52 million in the fourth quarter of fiscal 2013 from $15.99 million in the same Page 3 of 21 quarter of fiscal 2012.The increases in non-interest income and non-interest expense relate primarily to mortgage banking operations. The average balance of loans outstanding, including loans held for sale, decreased by $121.4 million, or 12 percent, to $928.1 million in the fourth quarter of fiscal 2013 compared to $1.05 billion in the same quarter of fiscal 2012.The average yield on loans receivable decreased by 50 basis points to 4.18 percent in the fourth quarter of fiscal 2013 from an average yield of 4.68 percent in the same quarter of fiscal 2012.The decrease in the average loan yield was primarily attributable to payoffs of loans which had a higher yield than the average yield of loans held for investment, adjustable rate loans repricing to lower current market interest rates and a lower average yield on loans held for sale.The average yield on loans held for sale in the fourth quarter of fiscal 2013 was 3.47 percent as compared to 3.84 percent in the same quarter last year; and the average balance of loans held for sale during these same periods was $178.0 million and $237.6 million, respectively.Loans originated and purchased for investment in the fourth quarter of fiscal 2013 totaled $30.3 million, consisting primarily of multi-family loans.The outstanding balance of “preferred loans” (multi-family, commercial real estate and commercial business loans) decreased by $19.4 million, or five percent, to $356.5 million at June 30, 2013 from $375.9 million at June 30, 2012.The percentage of preferred loans to total loans held for investment at June 30, 2013 increased slightly to 47 percent from 46 percent at June 30, 2012.Loan principal payments received in the fourth quarter of fiscal 2013 were $37.3 million, compared to $35.7 million in the same quarter of fiscal 2012.In addition, real estate acquired in the settlement of loans (real estate owned), Page 4 of 21 gross of any allowances, in the fourth quarter of fiscal 2013 declined to $1.7 million, compared to $4.8 million in the same quarter of fiscal 2012. The average balance of investment securities decreased by $3.2 million, or 14 percent, to $20.1 million in the fourth quarter of fiscal 2013 from $23.3 million in the same quarter of fiscal 2012.The decrease was attributable to principal payments received on mortgage-backed securities during the last 12 months.The average yield on investment securities decreased 11 basis points to 1.97 percent in the fourth quarter of fiscal 2013 from 2.08 percent for the same quarter of fiscal 2012.The decline in the average yield was primarily attributable to the downward repricing of adjustable rate mortgage-backed securities. In April 2013, the Federal Home Loan Bank (“FHLB”) – San Francisco announced a partial redemption of excess capital stock held by member banks and a cash dividend.As a result, $2.0 million of excess capital stock was redeemed at par and a $158,000 cash dividend was received by the Bank in the fourth quarter of fiscal 2013.This is comparable to the same quarter last year when the Bank received a $1.2 million partial redemption and a $31,000 cash dividend. The average balance of the Company’s interest-earning deposits, primarily cash with the Federal Reserve Bank of San Francisco, increased $86.4 million, or 71 percent, to $208.2 million in the fourth quarter of fiscal 2013 from $121.8 million in the same quarter of fiscal 2012.The Bank maintains high levels of cash and cash equivalents in response to the uncertain operating environment and uses its available liquidity to fund its mortgage banking operations, to fund new loans held for investment, and to pay off borrowings as they mature.The average yield earned on interest-earning deposits was Page 5 of 21 0.25 percent in both the fourth quarters of fiscal 2013 and 2012 and lower than the yield that could have been earned if the excess liquidity was deployed in loans or investment securities. Average deposits decreased $36.8 million, or four percent, to $925.4 million in the fourth quarter of fiscal 2013 from $962.2 million in the same quarter of fiscal 2012.The average cost of deposits decreased by 12 basis points to 0.67 percent in the fourth quarter of fiscal 2013 from 0.79 percent in the same quarter last year, primarily due to higher cost time deposits repricing to lower current market interest rates and a reduction in rates paid on transaction account balances (“core deposits”).Core deposits increased by $5.2 million, or one percent, to $520.8 million at June 30, 2013 from $515.6 million at June 30, 2012, consistent with the Bank’s strategy to decrease the percentage of time deposits in its deposit base and to increase the percentage of lower cost checking and savings accounts.Time deposits decreased $43.6 million, or 10 percent, to $402.2 million at June 30, 2013 from $445.8 million at June 30, 2012. The average balance of borrowings, which consisted of FHLB – San Francisco advances, decreased $22.6 million, or 18 percent, to $106.5 million and the average cost of advances decreased 10 basis points to 3.60 percent in the fourth quarter of fiscal 2013, compared to an average balance of $129.1 million and an average cost of 3.70 percent in the same quarter of fiscal 2012.The decrease in borrowings was primarily attributable to scheduled maturities. The net interest margin during the fourth quarter of fiscal 2013 decreased 52 basis points to 2.59 percent from 3.11 percent in the same quarter last year.The decrease was primarily due to the decline in the average yield of interest-earning assets outpacing the Page 6 of 21 declining cost of liabilities.The declining yield of interest-earning assets was attributable to the downward repricing of loans and investment securities and a higher level of excess liquidity invested at a nominal yield.The decline in the average cost of liabilities was primarily due to the downward repricing of time deposits to current market interest rates and the decline in the average cost of borrowings as higher costing FHLB advances were repaid at maturity. During the fourth quarter of fiscal 2013, the Company recorded a recovery from the allowance for loan losses of $(1.54) million, compared to the $2.05 million provision for loan losses recorded during the same period of fiscal 2012 and the $(517,000) recovery recorded in the third quarter of fiscal 2013 (sequential quarter). Non-performing assets, with underlying collateral primarily located in Southern California, decreased to $24.0 million, or 1.98 percent of total assets, at June 30, 2013, compared to $40.0 million, or 3.17 percent of total assets, at June 30, 2012.Non-performing loans at June 30, 2013 decreased $12.8 million or 37 percent since June 30, 2012 to $21.7 million and were primarily comprised of 50 single-family loans ($13.2 million); eight commercial real estate loans ($4.6 million); seven multi-family loans ($3.8 million) and five commercial business loans ($130,000).Real estate owned acquired in the settlement of loans at June 30, 2013 was primarily comprised of seven single-family properties ($2.3 million), two undeveloped lots ($9,000) and one commercial real estate property (fully reserved). Net charge-offs for the quarter ended June 30, 2013 were $353,000 or 0.15 percent (annualized) of average loans receivable, compared to $4.83 million or 1.84 percent (annualized) of average loans receivable for the quarter ended June 30, 2012 and Page7 of 21 $1.19 million or 0.49 percent (annualized) of average loans receivable for the quarter ended March 31, 2013 (sequential quarter). Classified assets at June 30, 2013 were $47.0 million, comprised of $6.9 million in the special mention category, $37.8 million in the substandard category and $2.3 million in real estate owned.Classified assets at June 30, 2012 were $58.5 million, comprised of $4.9 million in the special mention category, $48.1 million in the substandard category and $5.5 million in real estate owned. For the quarter ended June 30, 2013, no loans were restructured as compared to the same quarter last year when the Bank modified two loans totaling $1.3 million, which were identified as restructured loans.As of June 30, 2013, the outstanding balance of restructured loans was $9.5 million: one loan was classified as special mention and was on accrual status ($434,000); and 25 loans were classified as substandard ($9.1 million, all of which were on non-accrual status).As of June 30, 2013, $6.5 million, or 68 percent, of the restructured loans were current with respect to their payment status. The allowance for loan losses was $14.9 million at June 30, 2013, or 1.96 percent of gross loans held for investment, compared to $21.5 million at June 30, 2012, or 2.63 percent of gross loans held for investment.Management believes that, based on currently available information, the allowance for loan losses is sufficient to absorb potential losses inherent in loans held for investment at June 30, 2013. Non-interest income increased by $1.64 million, or 10 percent, to $17.62 million in the fourth quarter of fiscal 2013 from $15.98 million in the same period of fiscal 2012, primarily as a result of a $1.48 million increase in the gain on sale of loans.On a Page 8 of 21 sequential quarter basis, non-interest income increased $2.23 million, or 14 percent, primarily as a result of a $2.35 million increase in the gain on sale of loans. The gain on sale of loans increased to $16.19 million for the quarter ended June 30, 2013 from $14.71 million in the comparable quarter last year, reflecting the impact of a higher loan sale volume, partly offset by a slightly lower average loan sale margin.Total loan sale volume, which includes the net change in commitments to extend credit on loans to be held for sale, was $881.0 million in the quarter ended June 30, 2013, up 14 percent from $774.5 million in the comparable quarter last year.The average loan sale margin for mortgage banking was 184 basis points for the quarter ended June 30, 2013, down six basis points from 190 basis points in the comparable quarter last year.The gain on sale of loans includes an unfavorable fair-value adjustment on loans held for sale and derivative financial instruments (commitments to extend credit, commitments to sell loans, commitments to sell mortgage-backed securities, and option contracts) that amounted to a net loss of $(2.21) million in the fourth quarter of fiscal 2013, compared to a favorable fair-value adjustment that amounted to a net gain of $5.29 million in the same period last year.The gain on sale of loans for the fourth quarter of fiscal 2013 was enhanced by a $(191,000) recovery from the recourse reserve for loans sold that are subject to repurchase, compared to a $241,000 recourse provision for loans sold that are subject to repurchase in the comparable quarter of fiscal 2012.As of June 30, 2013, the recourse reserve for loans sold that are subject to repurchase was $2.1 million, a decrease of $4.1 million, or 66 percent, from $6.2 million at June 30, 2012.The decrease in the recourse reserve was due primarily to the payment of the global settlement with the Page 9 of 21 Bank’s largest legacy loan investor in the third quarter of fiscal 2013 to eliminate all past, current and future repurchase claims with this particular investor. In the fourth quarter of fiscal 2013, a total of $837.2 million of loans were originated and purchased for sale, 14 percent higher than the $736.0 million for the same period last year, and six percent higher than the $790.1 million during the third quarter of fiscal 2013 (sequential quarter).The loan origination volume remains favorable from a historical perspective as a result of continued liquidity in the secondary mortgage markets particularly in FHA/VA, Fannie Mae and Freddie Mac loan products, although the recent rise in mortgage interest rates may result in lower refinance activity in the future.Total loans sold during the quarter ended June 30, 2013 were $812.2 million, 18 percent higher than the $690.0 million sold during the same quarter last year, but 11 percent lower than the $908.1 million sold during the third quarter of fiscal 2013 (sequential quarter).Total loan originations (including loans originated and purchased for investment and loans originated and purchased for sale) were $867.4 million in the fourth quarter of fiscal 2013, an increase of 16 percent from $746.0 million in the same quarter of fiscal 2012, and seven percent higher than the $808.9 million in the third quarter of fiscal 2013 (sequential quarter). The sale and operations of real estate owned acquired in the settlement of loans resulted in a net gain of $30,000 in the fourth quarter of fiscal 2013, compared to a net loss of $(14,000) in the comparable period last year.Three real estate owned properties were sold in the quarter ended June 30, 2013 compared to 16 real estate owned properties sold in the same quarter last year.Three real estate owned properties were acquired in the settlement of loans during the fourth quarter of fiscal 2013, compared to 13 real estate Page 10 of 21 owned properties acquired in the settlement of loans in the comparable period last year.As of June 30, 2013, the real estate owned balance was $2.3 million (10 properties), compared to $5.5 million (24 properties) at June 30, 2012. Non-interest expenses increased $1.53 million, or 10 percent, to $17.52 million in the fourth quarter of fiscal 2013 from $15.99 million in the same quarter last year, primarily as a result of the increase in salaries and employee benefits expense.The increase in salaries and employee benefits expense was primarily related to the increase in mortgage banking loan production. The Company’s efficiency ratio increased to 70 percent in the fourth quarter of fiscal 2013 from 63 percent in the fourth quarter of fiscal 2012.The increase was the result of the increase in non-interest expense and the net decrease in net interest income, partly offset by the increase in non-interest income. The Company’s provision for income taxes was $3.96 million for the fourth quarter of fiscal 2013, an increase of $881,000 or 29 percent, from $3.08 million in the same quarter last year.The effective income tax rate for the quarter ended June 30, 2013 was 43.0 percent as compared to 41.7 percent in the same quarter last year.The Company believes that the tax provision recorded in the fourth quarter of fiscal 2013 reflects its current income tax obligations. The Company repurchased 122,731 shares of its common stock during the quarter ended June 30, 2013 at an average cost of $15.78 per share. As of June 30, 2013, a total of 122,731 shares, or 23%, of the shares authorized in the March 2013 stock repurchase plan have been purchased, leaving 399,792 shares available for future purchases. Page 11 of 21 The Bank currently operates 15 retail/business banking offices in Riverside County and San Bernardino County (Inland Empire).Provident Bank Mortgage operates two wholesale loan production offices (Pleasanton and Rancho Cucamonga, California) and 18 retail loan production offices located in City of Industry, Escondido, Fairfield, Glendora, Hermosa Beach, Pleasanton, Rancho Cucamonga (2), Riverside (4), Roseville, San Diego, San Rafael, Santa Barbara, Stockton and Westlake Village, California. The Company will host a conference call for institutional investors and bank analysts on Wednesday, July 31, 2013 at 9:00 a.m. (Pacific) to discuss its financial results.The conference call can be accessed by dialing 1-800-230-1096 and requesting the Provident Financial Holdings Earnings Release Conference Call.An audio replay of the conference call will be available through Wednesday, August 7, 2013by dialing 1-800-475-6701 and referencing access code number 298059. For more financial information about the Company please visit the website at www.myprovident.com and click on the “Investor Relations” section. Page 12 of 21 Safe-Harbor Statement This press release and the conference call noted above contain statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements the Company may make.Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements. Factors which could cause actual results to differ materially include, but are not limited tothe credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets and may result in our allowance for loan losses not being adequate to cover actual losses and require us to materially increase our reserve; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market areas; secondary market conditions for loans and our ability to sell loans in the secondary market; results of examinations of us by the Board of Governors of the Federal Reserve System and our bank subsidiary by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits,or impose additional requirements and restrictions on us, any of which could adversely affect our liquidity and earnings; legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules, including changes related to Basel III; the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the implementing regulations; our ability to attract and retain deposits; increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; computer systems on which we depend could fail or experience a security breach;our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to implement our branch expansion strategy; our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; our ability to pay dividends on our common stock; adverse changes in the securities markets;inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended June 30, 2012. Contacts: Craig G. Blunden Donavon P. Ternes Chairman and President, Chief Operating Officer, Chief Executive Officer and Chief Financial Officer Page 13 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition (Unaudited –In Thousands, Except Share Information) June 30, June 30, Assets Cash and cash equivalents $ $ Investment securities – available for sale at fair value Loans held for investment, net of allowance for loan losses of $14,935 and $21,483, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net FHLB – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 shares authorized; 17,661,865 and 17,619,865 shares issued, respectively; 10,386,399 and 10,856,027 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (7,275,466 and 6,763,838 shares, respectively) ) ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 14 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition – Sequential Quarter (Unaudited –In Thousands, Except Share Information) June 30, March 31, Assets Cash and cash equivalents $ $ Investment securities – available for sale at fair value Loans held for investment, net of allowance for loan losses of $14,935 and $16,826, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net FHLB – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 shares authorized; 17,661,865 and 17,661,865 shares issued, respectively; 10,386,399 and 10,450,471 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (7,275,466 and 7,211,394 shares, respectively) ) ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 15 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited - In Thousands, Except Earnings Per Share) Quarter Ended June 30, Fiscal Year Ended June 30, Interest income: Loans receivable, net $ Investment securities 99 FHLB – San Francisco stock 31 99 Interest-earning deposits 76 Total interest income Interest expense: Checking and money market deposits 93 Savings deposits Time deposits Borrowings Total interest expense Net interest income, before (recovery) provision for loan losses (Recovery) provision for loan losses ) ) Net interest income, after (recovery) provision for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain (loss) on sale and operations of real estate owned acquired in the settlement of loans 30 ) ) Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividends per share $ Page 16 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations – Sequential Quarter (Unaudited – In Thousands, Except Share Information) Quarter Ended June 30, March 31, Interest income: Loans receivable, net $ $ Investment securities 99 FHLB – San Francisco stock Interest-earning deposits Total interest income Interest expense: Checking and money market deposits 93 97 Savings deposits Time deposits Borrowings Total interest expense Net interest income, before recovery for loan losses Recovery for loan losses ) ) Net interest income, after recovery for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain on sale and operations of real estate owned acquired in the settlement of loans, net 30 Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends per share $ $ Page 17 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited - Dollars in Thousands, Except Share Information ) Quarter Ended June 30, Fiscal Year Ended June 30, SELECTED FINANCIAL RATIOS: Return on average assets % Return on average stockholders’ equity % Stockholders’ equity to total assets % Net interest spread % Net interest margin % Efficiency ratio % Average interest-earning assets to average interest-bearing liabilities % SELECTED FINANCIAL DATA: Basic earnings per share $ Diluted earnings per share $ Book value per share $ Shares used for basic EPS computation Shares used for diluted EPS computation Total shares issued and outstanding LOANS ORIGINATED AND PURCHASED FOR SALE: Retail originations $ Wholesale originations and purchases Total loans originated and purchased for sale $ LOANS SOLD: Servicing released $ Servicing retained Total loans sold $ As of As of As of As of As of 06/30/13 03/31/13 12/31/12 09/30/12 06/30/12 ASSET QUALITY RATIOS AND DELINQUENT LOANS: Recourse reserve for loans sold $ Allowance for loan losses $ Non-performing loans to loans held for investment, net % Non-performing assets to total assets % Allowance for loan losses to gross non- performing loans % Allowance for loan losses to gross loans held for investment % Net charge-offs to average loans receivable (annualized) % Non-performing loans $ Loans 30 to 89 days delinquent $ Page 18 of 21 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited) (Dollars in Thousands) Quarter Ended Quarter Ended Quarter Ended Quarter Ended Quarter Ended 06/30/13 03/31/13 12/31/12 09/30/12 06/30/12 Recourse (recovery) provision for loans sold $ ) $
